Citation Nr: 0115305	
Decision Date: 06/04/01    Archive Date: 06/13/01

DOCKET NO.  97-06 781A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for chronic arthralgia 
of the right elbow, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to June 1960 
and from June 1961 to August 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, wherein the veteran's claim for an 
increased evaluation for chronic arthralgia of the right 
elbow was denied.

This matter was previously before the Board in April 2000 and 
was remanded for further development.



FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  The veteran's chronic arthralgia of the right elbow is 
manifested by complaints of pain and swelling with full range 
of motion.


CONCLUSION OF LAW

The criteria for a higher evaluation for chronic arthralgia 
of the right elbow have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5206, 5207 (2000), Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the veteran was provided adequate notice as to the 
evidence needed to complete his claim, he indicated that 
there were no additional records to be obtained, and he was 
notified of the specific type of evidence that would suffice 
to complete the claim.  Additionally, all of the directives 
in the Board remand were complied with and the findings from 
the VA examination have been associated with the claims file. 

Factual Background

Service medical records show that the veteran experienced 
right elbow pain.  Service connection was granted for 
arthralgia of the right elbow in February 1980 and a non-
compensable evaluation was assigned.  The veteran is right-
hand dominant.

In a December 1992 rating action the evaluation was increased 
to 10 percent based on treatment records for epicondylitis of 
the right elbow.

Treatment records from St. Joseph Family Medicine Clinic show 
that the veteran was seen in April 1996 for complaints of 
elbow pain.  There was decreased extension and flexion, and 
the epicondyle of the humerus was tender.  X-rays revealed 
evidence of chronic calcific peritendinitis involving the 
medial epicondyle of the humerus and the olecranon process of 
the ulna.

In August 1996 the veteran submitted a claim for an increased 
evaluation for his service-connected right elbow disability.

A letter from Dr. Trombley, a chiropractor, dated in August 
1996 stated he had been treating the veteran for right elbow 
pain and discomfort.  The physician diagnosed the veteran as 
having moderately severe post-traumatic degenerative joint 
disease of the right elbow.  In a follow-up letter dated in 
March 1997, the chiropractor reported reexamining the veteran 
in March 1997.  The diagnosis and prognosis had not changed.  

The veteran underwent VA examinations in September 1996 and 
July 2000.  At the September examination he complained of 
constant, disabling elbow pain.  Examination of the right 
elbow revealed acute tenderness of both epicondyles.  
Extension of the elbow was to 35 degrees and flexion was to 
32 degrees.  X-rays revealed minimal degenerative changes.  

During the July 2000 VA orthopedic examination the veteran 
complained of swelling and pain that radiated up to his 
shoulder and down to his hands.  On examination there was no 
swelling or deformity of the elbow, and no tenderness.  There 
was pain on the lateral side of the elbow and diffuse pain on 
the lateral side of the upper forearm in the epicondylar area 
during testing.  A full range of motion was demonstrated with 
0 degrees extension and flexion to 145 degrees.  Rotation was 
full, with pronation and supination to 85 degrees.  The 
results of a MRI revealed a small amount of elbow joint 
effusion.  No definite fracture was observed, and the biceps 
tendon appeared normal in caliber.  A minimal amount of fluid 
was present surrounding the biceps tendon near the insertion, 
possibly due to tendonitis.  The diagnosis was chronic 
tendonitis of the right elbow.  The examiner noted that there 
was no evidence of functional loss and that no opinion could 
be given as to additional function loss during a flare-up 
since none was reported.  Likewise, no information regarding 
fatigability or incoordination during a flare-up could be 
reported. 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  In addition, VA has a duty to acknowledge all 
regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994). 

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that codes that provide a rating solely on the basis of 
loss of range of motion must consider 38 C.F.R. §§ 4.40 and 
4.45 (regulations pertaining to functional loss of the joints 
due to pain, etc.).  Therefore, to the extent possible, the 
degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

The veteran's right elbow disability is evaluated as 10 
percent disabling under Diagnostic Code 5003, degenerative 
arthritis.  The rating criteria provide that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When however, the limitation of motion of the specific joint 
or joints involved is non-compensable under the appropriate 
diagnostic does, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups a 10 percent evaluation is warranted.  With X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5206, a 0 
percent rating is assigned where limitation of flexion of the 
elbow is to 110 degrees.  Where flexion is limited to 100 
degrees, a 10 percent evaluation is for assignment.  Where 
flexion is limited to 90 degrees, a 20 percent evaluation is 
merited..

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5207, a 0 
percent rating is assigned where  forearm extension is 
limited to 45 degrees.  A10 percent evaluation is assigned 
where limitation of extension is to 60 degrees.  Where 
extension is limited to 75 degrees, a 20 percent evaluation 
is assigned..

The VA examination reports indicate that the veteran's 
limitation of motion was not within a compensable range 
because flexion was to greater than 100 degrees and extension 
was to greater than 45 degrees.  In a situation such as this, 
when limitation of motion is non-compensable under the 
applicable Diagnostic Code, a 10 percent evaluation is 
warranted for each major joint or groups affected where there 
is, inter alia, painful motion.  38 C.F.R. § 4.71a; 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  Since 
painful motion has been demonstrated in the medical records, 
the veteran's disability warrants a 10 percent evaluation.

Under Diagnostic Codes 5003, 5206, and 5207 a higher 
evaluation of 20 percent or more is not warranted because the 
medical evidence shows that veteran has not demonstrated the 
requisite limitation of motion.  As previously noted, at the 
times of his VA examinations his right elbow exhibited either 
full motion. 

In addition, consideration has been given to 38 C.F.R. 
§§ 4.40 and 4.45 pursuant to DeLuca; however, an increased 
evaluation is not warranted under these regulations because 
there are no complaints or findings that the veteran 
experiences additional functional loss due to weakness, 
incoordination, and fatigability associated with flare-ups or 
overuse.

Thus, since the preponderance of the evidence is against the 
veteran's claim for an increased evaluation for arthralgia of 
the right elbow, currently evaluated as 10 percent disabling, 
the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 1991). 


ORDER

Entitlement to an increased evaluation for arthralgia of the 
right elbow is denied.




		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals




 

